Title: From George Washington to John Jay, 24 February 1779
From: Washington, George
To: Jay, John


Sir
Head Quarters Middle Brook 24th February 1779

I transmit you herewith two letters the applications of General Glover and Colo. Wigglesworth for the acceptance of their respective resignations. Colonel Wigglesworth is particularly desirous to obtain a speedy answer that he may have it in his power to make some arrangements before his proposed departure for France. Congress will also be pleased to attend to General Glovers request for his Commission as Brigadier.
The State of Maryland having remitted to General Smallwood £4000 in Bills of the two emissions which Congress have called out of circulation, to repay a loan to the military Chest employed as a State Bounty to its troops—I would wish to know the will of Congress as to the propriety of receiving them in payment. I have the Honor to be with the greatest Respect Yr Excellency’s most obt Servt
Go: Washington
